
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 46
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Honoring the life of Betty
		  Shabazz.
	
	
		Whereas the United States honors Betty Shabazz as a wife,
			 mother, educator, and advocate for civil and human rights, women, and the
			 poor;
		Whereas Betty Shabazz, through her life and deeds, has
			 been an inspiration to people around the world;
		Whereas Betty Shabazz was a woman of strength, resilience,
			 perseverance, and grace who overcame the greatest of challenges;
		Whereas Betty Shabazz was born Betty Sanders in Detroit,
			 Michigan, on May 28, 1936;
		Whereas Betty Shabazz met and married the controversial
			 activist and leader El-Hajj Malik El-Shabazz (Malcolm X) in New York in
			 1958;
		Whereas on February 21, 1965, while pregnant with twins,
			 Betty Shabazz and their four daughters witnessed Malcolm X's
			 assassination;
		Whereas Betty Shabazz exhibited her resiliency and
			 determination as a single mother, raising and educating her six daughters,
			 Attallah, Qubilah, Ilyasah, Gamilah, and twins Malikah and Malaak;
		Whereas Betty Shabazz found the time to become certified
			 as a registered nurse, and to later earn bachelor’s and master’s degrees and,
			 finally, a doctorate in education administration from the University of
			 Massachusetts;
		Whereas Betty Shabazz joined the administrative staff of
			 Medgar Evers College in Brooklyn, New York, rising to high positions;
		Whereas, while preserving the public memory of her late
			 husband, Betty Shabazz earned a reputation of her own, as an educator, public
			 speaker, and advocate for women, education, and civil and human rights;
		Whereas on June 23, 1997, Betty Shabazz succumbed to
			 injuries suffered in a tragic fire;
		Whereas Betty Shabazz personified the roles of wife,
			 mother, and professional woman; and
		Whereas Betty Shabazz will be forever remembered for her
			 love of family, her commitment to humankind, and for the joy and laughter she
			 brought to all those who knew her: Now, therefore, be it
		
	
		That Congress honors the life of
			 Betty Shabazz.
		
